Title: To John Adams from Pseudonym: "A Uniform Federalist", 10 May 1799
From: Pseudonym: “A Uniform Federalist”
To: Adams, John



Sir
Philadelphia May 10th 1799.

While I solicit an excuse for this address, I think it necessary to inform you, that I am one of those, who (altho concern’d with you, in endeavouring to establish a free, firm and energetick Government ever since the year 1774, yet since there are Patriots without number, who now are ready on every hand to serve the public) I have in some measure drawn behind the scene, in the back ground, but still have an eye on public measures to cast in my mite, towards preserving our Government from the rocks and quicksands, that have wrecked so many other Nations.—
We have, lately had a most daring Insurrection, in the County of Northhampton, in this state, to oppose the land tax law, and the officers of Government, in the execution of process a number have been taken up and committed to Goal in this City; six have been indicted for high treason, and one Captain John Fries was, last night convicted by a Jury of his Country.
The tryal was conducted with great fairness, and there can be no complaint, but what arises from the opinion of the Court.—The question arose, What is high treason under the Constitution of the United States?—Which provides that levying war, and aiding her enemies, only shall be considered as treason.—I suppose this was to prevent all pretence of Constructive treason, which have so long proved a deadly Weapon in the hands of a corrupt administration.—On the tryal of the insurgents of Pittsburgh the court were of opinion that opposing the laws of the United States with intent to have them alter’d was eqal to levying war agt the US! This was the first step, for a precedent for constructive treason. Congress at an after Session, took this matter up, and in addition to the 22 and 23d sections, of the act of 30 april 1790, pass’d the Sedition Act, and thereby also expressly affixes, a punishment, of not more, than five years Imprisonment, and not more than a fine of 5000 dol. for this offence.—The council for the prisoner, Fries, urged this as a Legative construction against all constructive treason, and especially in the present case.—The Court determin’d, something like this, that there were no negative words in these Acts, and if there were, that Congress had no right to alter the Nature of treason.—Now Sir, this is a great stride towards establishing Constructive treasons, which may in case of a change of administration, and be a precedent for spilling some of the best blood in our land.—
The friends, of freedom therefore, while they wish to enjoy a firm and energetick Government, wish all their established rules, and precedents, to work right both ways.—They also think it a serious matter, where there is good cause for doubt, for a Court to set anought, laws regularly pass’d, according to the forms of the Constitution, and rashly to determine, that all three branches of the legislature acted without Authority.—You Sir passd the Sedition law on full consideration; to you we look to prevent so dangerous a precedent, by exercising the powers vested in you by the Constitution, at least till the Session of Congress, that full advice, may be had on this Occasion.—I know the popular Odium, is so raised against these deluded men, that the principles, on which the opinion is founded, is at present overlookd. I have little to say in favour of these unhappy culprits, altho there, seldom has been, a more wretched, deluded weak, and Ignorant set of men, brought before the court of the United States; they appear to have been set on, by a number of the opposers of government, who keep behind the scene, and when they find their scheme prostrated, have left these miserably ignorant people, to suffer the vengeance of the laws.—All I wish, is to draw your attention to the Subject, that you may preserve, our political Bark safe in a temptuous sea.—To you the principles of sound government, and rational liberty, are so well known, that seriously to reflect on facts, will be to establish, a righteous Judment thereon.—
I do not all add my name, as I cannot wish any biass on your mind, were it possible.—
I have the honour to be with the greatest attatchment, to your Administration and respect for your person / Sir your Obedient Hble Servt.

A uniform Federalist